IN THE SUPREME COURT OF THE STATE OF DELAWARE

MATTHEW ANTHONY GERACI,               §
                                      §
       Plaintiff Below,               §   No. 364, 2021
       Appellant,                     §
                                      §   Court Below—Superior Court
       v.                             §   of the State of Delaware
                                      §
UBER TECHNOLOGIES, INC.,              §   C.A. No. 21C-07-151 (N)
                                      §
       Defendant Below,               §
       Appellee.                      §
                                      §

                          Submitted: May 13, 2022
                          Decided: June 22, 2022

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                   ORDER

      After consideration of the parties’ briefs and the record on appeal, we

conclude that the judgment below should be affirmed on the basis of the Superior

Court’s order, dated October 29, 2021 dismissing the complaint and the Superior

Court’s order, dated November 9, 2021, denying the motion for reargument.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                    BY THE COURT:

                                    /s/ Karen L. Valihura
                                    Justice